Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 in the reply filed on 11/07/2022 is acknowledged.  The traversal is on the ground(s) that the Office has failed to provide arguments or evidence showing that there is not a common technical feature of Inventions I and II, including either identifying the technical features of the inventions and/or identifying the prior art.  This is found persuasive.
The Restriction, filed 09/06/2022, has been withdrawn.  Claims 1-20 are rejected below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 07/21/2020 and 05/21/201.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2013/0050805), hereinafter Kim.
Regarding claims 1, 14, and 20, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), the display panel comprising: a first substrate (100, array substrate) and a second substrate (200, opposite substrate) opposite to each other (paragraph 0030); and a solution (310, non-polar solvent) encapsulated between the first substrate (100, array substrate) and the second substrate (200, opposite substrate) (figure 1 and paragraph 0044); wherein the solution (310, non-polar solvent) comprises a transparent uncharged liquid (non-polar solvent) and opaque charged particles (320, polar particles) (paragraph 0044); the first substrate (100, array substrate) comprises a first base substrate (110, first base substrate) and a first electrode (150, second pixel electrodes) disposed on a side of the first base substrate (110, first base substrate) closer to the solution (310, non-polar solvent) (paragraph 0031 and figure 1), the first electrode (150, second pixel electrodes) including a plurality of discrete sub-electrodes (figure 1 shows a plurality of electrodes spanned across the display and paragraph 0036 discloses the electrodes are spaced apart from eat other at regular intervals); and the second substrate (200, opposite substrate) comprises a second base substrate (210, second base substrate) and a second electrode (230, first common electrode) disposed on a side of the second base substrate (210, second base substrate) closer to the solution (310, non-polar solvent) (paragraph 0039).  Further regarding claim 14, Kim discloses a power supplying circuit (paragraphs 0005, 0032, and 0036). Further regarding claim 20, adjusting a voltage of each of a plurality of discrete sub-electrodes and a second electrode, where an electric field generated between each of the plurality of discrete sub- electrodes and the second electrode is correspondingly adjusted to cause opaque charged particles to undergo a gathering motion or a scattering motion to adjust a transmittance of the display panel (paragraphs 0054-0057).
Regarding claim 2, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein each of the plurality of discrete sub-electrodes is equal in width from one another (paragraph 0036 discloses the electrodes are spaced apart from eat other at regular intervals).
Regarding claim 3, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein each of the plurality of discrete sub-electrodes is substantially equal in distance from one another (paragraph 0036 discloses the electrodes are spaced apart from eat other at regular intervals).
Regarding claim 5, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein each of the plurality of sub-electrodes in one group is substantially equal in distance from one another (paragraph 0036 and figure 1).
Regarding claims 13 and 15, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), further comprising a controller, wherein the controller is coupled to each of the plurality of discrete sub- electrodes and the second electrode, and is operable to:  adjust a voltage of each of the plurality of discrete sub-electrodes and the second electrode, where an electric field generated between each of the plurality of discrete sub- electrodes and the second electrode is correspondingly adjusted to cause the opaque charged particles to undergo a gathering motion or a scattering motion to adjust a transmittance of the display panel (paragraphs 0054-0056).
Regarding claim 16, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein adjusting the voltage of each of the plurality of discrete sub-electrodes and the second electrode to correspondingly adjust the electric field generated between each of the plurality of discrete sub-electrodes and the second electrode to cause the opaque charged particles to undergo the gathering motion or the scattering motion to adjust the transmittance of the display panel (figures 3-7 and paragraphs 0054-0058) comprises: responsive to a desired state of the display panel being a dark state, adjusting the voltage of each of the plurality of discrete sub-electrodes to be equivalent to the voltage of the second electrode, causing the opaque charged particles to be uniformly distributed between the first substrate and the second substrate; and responsive to the desired state of the display panel being a bright state (paragraphs 0054-0057), adjusting the voltage of the second electrode and at least one of the plurality of discrete sub- electrodes to generate a positive electric field between the second electrode and the at least one of the plurality of discrete sub-electrodes, causing the opaque charged particles to aggregate toward the at least one of the plurality of discrete sub-electrodes under the positive electric field (paragraphs 0054-0057).
Regarding claim 17, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein adjusting the voltage of each of the plurality of discrete sub-electrodes and the second electrode to correspondingly adjust the electric field generated between each of the plurality of discrete sub-electrodes and the second electrode to cause the opaque charged particles to undergo the gathering motion or the scattering motion to adjust the transmittance of the display panel comprises:  responsive to a desired state of the display panel being a dark state, adjusting the voltage of each of the plurality of discrete sub-electrodes and the second electrode to generate a negative electric field between each of the plurality of discrete sub-electrodes and the second electrode to cause the opaque charged particles to be uniformly distributed between the first substrate and the second substrate under the negative electric field; and responsive to the desired state of the display panel being a bright state, adjusting the voltage of the second electrode and at least one of the plurality of discrete sub-electrodes to generate a positive electric field between the second electrode and the at least one of the plurality of discrete sub-electrodes to cause the opaque charged particles to aggregate toward the at least one of the plurality of discrete sub-electrodes under the positive electric field (paragraphs 0054-0057).
Regarding claim 18, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein responsive to the opaque charged particles being negatively charged: responsive to a desired state of the display panel being a dark state: adjusting a voltage of the first electrode to be equivalent to the voltage of the second electrode; or adjusting the voltage of the first electrode to be a low potential and adjusting the voltage of the second electrode to be a high potential; and responsive to the desired state of the display panel being a bright state: adjusting a voltage of at least one of the plurality of discrete sub-electrodes to be a high potential and adjusting the voltage of the second electrode to be a low potential (paragraphs 0054-0057).
Regarding claim 19, Kim discloses, in figure 1, a display panel (electrophoretic display) (paragraph 0030), wherein responsive to the opaque charged particles being positively charged: responsive to a desired state of the display panel being a dark state: adjusting a voltage of the first electrode to be equivalent to the voltage of the second electrode; or adjusting the voltage of the first electrode to be a high potential and adjusting the voltage of the second electrode to be a low potential; and responsive to the desired state of the display panel being a bright state: adjusting a voltage of at least one of the plurality of discrete sub-electrodes to be a low potential and adjusting the voltage of the second electrode to be a high potential (paragraphs 0054-0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4  and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2013/0050805), hereinafter Kim as applied to claim 1 above, and further in view of Hagiwara (2002/0015127).
Regarding claim 4, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the plurality of sub- electrodes is divided into a plurality of electrode groups periodically arranged, and each of the plurality of sub-electrodes in one group is different in width from one another.
Hagiwara discloses wherein the plurality of sub- electrodes is divided into a plurality of electrode groups periodically arranged, and each of the plurality of sub-electrodes in one group is different in width from one another (figure 3 shows the electrodes 50 are different widths, paragraph 0100, and paragraph 0112 discloses the electrodes are in a predetermined pattern).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the electrodes of Hagiwara for the purpose of reflecting light. 
Regarding claim 6, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the widths of the plurality of discrete sub-electrodes in one group sequentially increase by an equal difference.
Kim discloses wherein the widths of the plurality of discrete sub-electrodes in one group sequentially increase by an equal difference (paragraph 0048 discloses “b” denotes the diameter or the width of the electrodes 150). However, Kim does not specifically disclose that the widths increase.
Hagiwara discloses the widths of the electrodes (50, electrodes) are different widths (figure 3 and paragraph 0112; the electrodes 50 are large and small in diameter and therefore increase and decrease).
Regarding claim 7, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the width of each of the plurality of discrete sub-electrodes is less than or equal to 15 µm.
Hagiwara discloses in figure 3 and paragraph 0112; the electrodes 50 are large and small in diameter and therefore increase and decrease) but does not specifically disclose the electrodes are less than or equal to 15 µm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the electrodes are less than or equal to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 8, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the distance of each of the plurality of discrete sub-electrodes from one another is less than or equal to 15 µm.
Hagiwara discloses in figure 3 and paragraph 0112; the electrodes 50 are large and small in diameter and therefore increase and decrease) but does not specifically disclose distance of each of the plurality of discrete sub-electrodes from one another is less than or equal to 15 µm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to distance of each of the plurality of discrete sub-electrodes from one another is less than or equal to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2013/0050805), hereinafter Kim.
Regarding claim 9, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim discloses wherein a distance (a) between the first substrate (100, array substrate) and the second substrate (200, opposite substrate) (paragraph 0048). However, Kim does not disclose greater than or equal to 10 nm and less than or equal to 20 µm.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the electrodes are less than or equal to 15 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2013/0050805), hereinafter Kim as applied to claim 1 above, and further in view of Du et al. (2015/0241754), hereinafter Du.
Regarding claim 10, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the transparent uncharged liquid comprises ink; the opaque charged particles comprise pigment particles having a size of 10 nm or more and 1 um or less.
Du discloses wherein the transparent uncharged liquid comprises ink (paragraph 0018 discloses printing ink); the opaque charged particles comprise pigment particles having a size of 10 nm or more and 1 um or less (paragraph 0043 discloses 10nm to 5 microns).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the particles of DU for the purpose of allowing more particles in each cell to reflect light to display an image.
Regarding claim 11, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the opaque charged particles comprise inorganic pigment particles.
Du discloses wherein the opaque charged particles comprise inorganic pigment particles (paragraphs 0016 and 0042).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the opaque particles of DU for the purpose of providing opacity and to lighten other colors.
Regarding claim 12, Kim discloses all the limitations in common with claim 1, and such is hereby incorporated.
Kim fails to disclose wherein the opaque charged particles comprise charged molecules and neutral molecules.
Du discloses wherein the opaque charged particles comprise charged molecules and neutral molecules (paragraph 0042).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Kim with the particles of DU for the purpose of allowing more particles in each cell to reflect light to display an image. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872